As filed with the Securities and Exchange Commission on May 19, 2009 File No.333-129830 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 POST-EFFECTIVE AMENDMENT NO. 4 to FORMS-1 on FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GENERAL FINANCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 6770 32-0163571 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 39
